Case 1:19-cr-00007-TSC Document 31 Filed 08/08/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES )
)
) CASE NO. 19-cr-07-TSC-1
VS. )
) UNDER SEAL
MASOUD KHAN, )
Defendant. )

SUPPLEMENT TO DEFENDANT MASOUD
KHAN’S MEMORANDUM IN AID OF SENTENCING

Defendant Masoud Khan, by and through undersigned counsel, hereby files the attached
additional Exhibit in further support of his Memorandum in Aid of Sentencing, which was filed
with this Court on August 8, 2019.

Mr. Khan respectfully requests the Court take the following item into consideration in its
review of Mr. Khan’s case and in imposing sentence:

Exhibit F — Mr. Khan’s personal letter to the Court.

Respectfully submitted,

Dl

David Benowitz~

Bar # 451557

Counsel for Masoud Khan
Price Benowitz LLP

409 Seventh Street, NW
Suite 200

Washington, DC 20004
(202) 271-5249
david@pricebenowitz.com
Case 1:19-cr-00007-TSC Document 31 Filed 08/08/19 Page 2 of 4

CERTIFICATE OF SERVICE

I hereby certify that on this 8th day of August, 2019, a true copy of the foregoing
Supplement to Defendant’s Memorandum in Aid of Sentencing was served via email upon

Assistant United States Attorneys Tejpal Chawla and Karen Seifert, United States Attorney’s

Det AFS

David Benowitz —~

Office, 555 Fourth Street, NW, Washington, DC 20530.
Case 1:19-cr-00007-TSC Document 31 Filed 08/08/19 Page 3 of 4

EXHIBIT F
Case 1:19-cr-00007-TSC Document 31 Filed 08/08/19 Page 4 of 4

August 7, 2019

The Honorable Tanya Chutkan
United States District Judge
United States District Court

for the District of Columbia
333 Constitution Avenue, NW
Washington, DC 20001

Dear Judge Chutkan,

I know everyone is disappointed in me for delving into matters that have led me to be
where I am now. I am very sorry for what I have done. I know you might see me as an evil
terrorist and I only wish there was a way for me to prove to you otherwise. | really miss my son a
lot and I look forward to meeting my daughter. | want to be there for them and to be able to
support and provide for them. My intentions were never to hurt anyone.

I don’t want to be labeled a terrorist for the rest of my life. I understand I was wrong for
lying to the FBI about my contact with an individual who sympathizes with Isis and I by no
means am trying to give an excuse or defend what I have done, but I don’t think a double
enhancement is fair for the international terrorism and the obstruction of justice.

I truly regret lying to the FBI. My intention in the first place, prior to meeting with the
FBI, was to tell the agents the truth, but when the questioning kept getting deeper and the tension
in the room was getting worse, I was starting to panic and got scared, leading me to lie because |
thought I would never see my family again. The method and the way the FBI agents were
interviewing me was very intense; | started getting really bad anxiety and | couldn’t think
straight.

| am truly hoping that we will be able to keep my case sealed. I promise I will be a good
person and a contributing member of society. My goals are to find a good job, finish my
bachelor’s degree, purchase my own home with my loving and caring wife, and support my
family for a better future. I also promise to follow up on seeking mental health treatment for my
anxiety and depression. I heard there are new treatments and medications available that I am
confident will help me. I look forward to a fresh start new start and to keep myself busy with
activities that will help better myself in stead of being idle and thinking too much. Thank you for
taking the time to read my letter.

Sincerely,
/s/

Masoud Khan
